CLARK, Judge.
Gary Duane Kemper was jury tried and convicted of robbery, second degree, § 569.-030, RSMo 1978, and was sentenced to a term of ten years imprisonment. On this appeal, he contends the trial court erred in failing to suppress the portion of a written confession in which Kemper admitted perpetrating the offense with which he was charged in this case.
*627This case is one of a triad conjunctively appealed, all of which present the same contention of trial error. The common source for all the cases is a confession in which Kemper admitted having committed a number of robberies. In the trial of each case reference to the confession was limited to the details of the incident then involved in that prosecution.
In State v. Kemper, 629 S.W.2d 624 (Mo.App.1982) No. WD 32,206, handed down January 12, 1982, by Missouri Court of Appeals, Western District, the details of Kem-per’s contention are fully set out and will not be repeated. The decision there rules the point raised in this case and requires the conclusion, on the authorities cited, that the inculpatory statements were properly received in evidence.
The judgment and sentence are affirmed.
All concur.